 

 

Case 19-10165-BLS Doc 24 Filed 01/31/19 Page 1 of 5

IN THE UNITED STATES BANKRUPTCY COURT oR'G' NAill

FOR THE DISTRICT OF DELAWARE

 

X
In re: Chapter ll
CoNsoLIDATED rNFRAsTRUCTURE ease No. 19-10165 (BLS)
GRoUP,INC.,1 -
Debtor. Re:D.I.No.s
X

 

INTERIM ORDER AUTHORIZING THE DEBTOR TO (I) CONTINUE ITS
INSURANCE POLICIES, (II) PAY PREPETITION AND POSTPETITION
OBLIGATIONS IN RESPECT THEREOF, AND (III) CONTINUE
PERFORMANCE UNDER THE PREMIUM FINANCING AGREEMENT

This matter coming before the Court on the Motion of Debtor for Entry of Interim and
Final Orders Aulhorizing the Debtor to (I) Contl`nue lrs Insurance Poll`cies, (II) Pay Prepen'tion
and Postpetilion Obligations in Respect Thereof, and (II) Continue Performance Under the
Preml`um Fl`nancing Agreement (the “Motion”) 2 , filed by the above-captioned debtor (the
“Debtor”); the Court having found that (i) the Court has jurisdiction over this matter pursuant to
28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United
States District Court for the District of Delaware, dated February 29, 2012, (ii) venue is proper in
this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is a core proceeding pursuant to 28

U.S.C. § 157(b), (iv) notice of the Motion being adequate and appropriate under the particular

circumstances; the Court having reviewed the Motion and the First Day Declaration and having

 

' The last four digits of the Debtor’s federal tax identification number are (6870). The mailing address for
the Debtor is l 1620 Arbor Street, Suite lOl, Omaha, Nebraska 68144.

2 Capitalized terms used but not otherwise defined in this Motion shall have the meanings given to them in

the First Day Declaration.

RLF] 20735852v.l

 

 

 

 

Case 19-10165-BLS Doc 24 Filed 01/31/19 Page 2 of 5

considered the statements of counsel and the evidence adduced with respect to the Motion at the
hearing; after due deliberation, and good and sufficient cause having been shown,

IT IS HEREBY ORDERED THAT:

l. The Motion is GRANTED on an interim basis as set forth herein.

2. The Debtor is authorized, but not required, to pay, in its sole discretion, all
prepetition lnsurance Obligations, including those lnsurance Obligations that Were due and
payable as of the Petition Date, or will become due and payable prior to entry of a final order on
the Motion, in an amount not to exceed $350,000 in aggregate

3. The Debtor is authorized, but not directed, to honor all prepetition and
postpetition commitments owed in connection with the lnsurance Policies, attached to this
Interim Order as Exhibit l, including all Premium Financing Obligations and to enter into new
premium financing agreements with any other premium financing provider as needed.

4. The Debtor is authorized and empowered to maintain its lnsurance Policies
without interruption on the same basis and to the extent consistent with the practices and
procedures that were in effect prior to the Petition Date.

5. Consistent with the foregoing, the Debtor is authorized, but not directed, to
maintain and administer its Employer Liability Policies, among others, in the ordinary course of
business and consistent with past practice and honor and pay all claims and other costs and
expenses related thereto whether arising prior to or after the Petition Date.

6. The Debtor is hereby authorized, but not directed to pay any such undisputed
prepetition amounts that are later determined to be due and owing as a result\ of an audit,

including any additional fees and costs imposed as a result of any audit.

RLFl 20735852v.|

 

 

 

Case 19-10165-BLS Doc 24 Filed 01/31/19 Page 3 of 5

7. Without further order of this or any other Court, the Debtor is authorized to honor
its Postpetition lnsurance Obligations under the lnsurance Policies and to renew the existing
lnsurance Policies or enter into new insurance arrangements in the ordinary course of business,
as may be required as the annual terms of existing arrangements expire.

8. The Debtor’s banks and financial institutions shall be and hereby are authorized
and directed to receive, process, honor and pay all checks and fund transfers on account of the
lnsurance Obligations that had not been honored and paid as of the Petition Date, provided that
sufficient funds are on deposit in the applicable accounts to cover such payments. The Debtor’s
banks and other financial institutions are authorized to rely on the representations of the Debtor
as to which checks and fund transfers are authorized to be honored and paid pursuant to this
Interim Order.

9. This Interim Order is without prejudice to the rights of the Debtor and its estate to
contest the validity, priority or amounts of any lnsurance Obligations on any grounds it deems
appropriate, and any rights of the Debtor and its estate with respect to such matters shall be
reserved.

10. To the extent that any lnsurance Program or any related contract or agreement is
deemed an executory contract Within the meaning of section 365 of the Bankruptcy Code, neither
this Interim Order nor any payments made in accordance with this Interim Order shall constitute
the postpetition assumption of any such lnsurance Program or any related contract or agreement
pursuant to section 365 of the Bankruptcy Code.

11. Notwithstanding the relief granted in this Interim Order and any actions taken
hereunder, nothing contained in the Motion or this Interim Order or any payment made pursuant

to this Interim Order shall constitute, nor is it intended to constitute: (a) an admission as to the

RLFl 20735852v.l

 

 

 

Case 19-10165-BLS Doc 24 Filed 01/31/19 Page 4 of 5

validity or priority of any claim or lien against the Debtor, (b) a waiver of the Debtor’s rights to
subsequently dispute such claim or lien, (c) an undertaking, obligation, or commitment to pay
any claims hereunder, or (d) the assumption or adoption of any agreement, contract, or lease
under section 365 of the Bankruptcy Code.

12. Any payment made pursuant to the Court’s order is not intended and should not
be construed as an admission as to the validity of any claim or a waiver of the Debtor’s rights to
dispute such claim subsequently. The Debtor retains the sole discretion whether to pay any
claim that the Court authorizes under this proposed Interim Order.

13. The final hearing (the “Final Hearing”) on the Motion shall be held on February
28, 2019 at 1:30 p.m. (prevailing Eastern Time). Any objections or responses to entry of a final
order on the Motion (each, an “Objection”) shall be filed on or before 4:00 p.m. prevailing
Eastern Time on February 21, 2019, and served on the following parties via first class and
electronic mail, as applicable: (i) the Debtor, Consolidated Inf`rastructure Group, lnc., 11620
Arbor Street, Suite 101, Omaha, Nebraska 68144 (AL: Mike Johnson); (ii) proposed counsel to
the Debtor, Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street,
Wilmington, Delaware 19801 (M: Daniel J. DeFranceschi, Esq. [defranceschi@rlf.com]); (iii)
the Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 King Street,
Lockbox 35, Wilmington, Delaware 19801 (A_ttg: Linda Richenderfer, Esq.
[linda.richenderfer@usdoj.gov]); (iv) counsel to any statutory committee appointed in this
chapter 11 case; and (v) counsel for the DIP Lenders, DLA Piper LLP (US), 444 W. Lake Street,
Suite 900, Chicago, Illinois 60606 (At_tg: Richard A. Chesley, Esq.
[richard.chesley@dlapiper.com] and Jamila Justine Willis, Esq. [jamila.willis@dlapiper.com]),

and DLA Piper LLP (US), 1201 North Market Street, Suite 2100, Wilmington, Delaware 19801

RLFl 20735852v.l

 

 

 

 

Case 19-10165-BLS Doc 24 Filed 01/31/19 Page 5 of 5

(A_ttr_i: R. Craig Martin, Esq. [craig.martin@dlapiper.com] and Maris Kandestin, Esq.
[maris.kandestin@dlapiper.com]). In the event no objections to entry of a final order on the
Motion are timely received, this Court may enter such final order without need for the Final
Hearing.

14. The requirements of Bankruptcy Rule 6003 (b) are satisfied.

15. The requirements of Bankruptcy Rule 6004(a) are waived.

16. Notwithstanding the possible applicability of Bankruptcy Rule 6004(h), the terms
and provisions of this Interim Order shall be immediately effective and enforceable upon its
entry.

17. The Debtor is hereby authorized to take all actions necessary to effectuate the
relief granted pursuant to this Interim Order.

18. This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation or interpretation of this Interim Order.

 

 

2315 HoNoY\ABLE I§R@bAN L. sHANNoN
ITED srArEs BANKRUPTCY JUDGE

RLFl 20735852v.l

 

 

